Case: 1:18-cr-00109-TSB Doc #: 131 Filed: 12/17/19 Page: 1 of 1 PAGEID #: 679




                                       Court Name; US District Court SDO
                                       ^ecefpt'^ Number; 100CIN038305
                                       Cashier ID;           17/9019

                                       NOTICE OF APPEAL/DOCKEUNG FEE
                                        Amount;      _ ^
                                        Btter;
                                        Check/Moneylatiana
                                                     Older Ra^hinanlnova
                                                           Num. 178
                                      ^ Amt Tendered; $b05.0U
                                        Total Due;
                                                        $505.00
                                        Total Tendered; :1505.00
                                                        no.00
                                        Change Amt;


                                         Afee of $53.00 will be assessed on
                                         all returned checks. •
